      Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 UNITED STATES OF AMERICA,                  §
                                            §
        Plaintiff,                          §
                                            §
 v.                                         §       Case Number:       FY
                                            §
 JOHN R. BREWER,                            §
                                            §
        Defendant.                          §

                                    COMPLAINT

       The United States of America, pursuant to 31 U.S.C. § 3711(g)(4)(C), at the

direction of the Attorney General of the United States, or his delegate, and at the

request of the Secretary of the Treasury, or his delegate, files this Complaint

against Defendant John R. Brewer to reduce to judgment and collect outstanding

civil penalties assessed against him in the amount of $167,864.43, plus accrued

interest on the assessed penalties, late payment penalties, and associated fees.

       As required by 31 U.S.C. § 5314 and its implementing regulations, the United

States brings suit against Brewer for his non-willful failure to timely report his

financial interest in numerous foreign bank accounts during the calendar years

2012, 2013, 2014, 2015, and 2016 (the “Relevant Years”).

       For its Complaint, the United States alleges as follows:

                         JURISDICTION, VENUE, AND PARTIES

       1.     Jurisdiction over this action is conferred upon the district court by

28 U.S.C. §§ 1331, 1345, and 1355 because this action arises under a federal
     Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 2 of 11




statute, the United States is the plaintiff, and the action seeks recovery of civil

penalties.

      2.     Venue is proper in this district under 28 U.S.C. § 1391(b) because

Brewer is a United States lawful permanent resident whose last known address is

in Houston, Texas. To the extent Brewer resides outside of the United States,

venue lies in this district under 28 U.S.C. § 1391(c)(3).

                                         FACTS

A.    Obligation to Report Interest in Foreign Accounts

      3.     Section 5314 of Title 31 of the United States Code authorizes the

Secretary of the Treasury to require United States persons to report certain

transactions with foreign financial agencies. Under the statute’s implementing

regulations, “[e]ach United States person having a financial interest in, or signature

or other authority over, a bank, securities, or other financial account in a foreign

country shall report such relationship” to the IRS for each year in which such

relationship exists. 31 C.F.R. § 1010.350(a). A “United States person” includes U.S.

citizens and U.S. residents. Id. at §§ 1010.350(b)(1)-(2).1

      4.     To fulfill this reporting requirement, a United States person must file

a Form TD F 90-22.1, “Report of Foreign Bank and Financial Accounts,” commonly

known as an “FBAR,” or any successor form.2 See id. For the 2012 through 2015



1A resident of the United States is an individual who is a resident alien under
26 U.S.C. § 7701(b). 31 C.F.R. § 1010.350(b)(2).
2In 2013, the Treasury Department replaced Form TD F 90-22.1 with Financial
Crimes Enforcement Network (FinCEN) Form 114, which must be electronically

                                           2
     Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 3 of 11




tax years, an accurate FBAR was due by June 30 “of each calendar year with

respect to foreign financial accounts exceeding $10,000.00 maintained during the

previous calendar year.” 31 C.F.R. § 1010.306(c).3 For the 2016 tax year, an

accurate FBAR was due by April 15, 2017, for foreign financial accounts that had an

aggregate balance exceeding $10,000.00.

      5.     The statutory cap on non-willful FBAR penalties increased from

$10,000.00 to account for inflation, as permitted by the Federal Civil Penalties

Inflation Adjustment Improvements Act of 2015, 28 U.S.C. § 2461. Compare 31

U.S.C. § 5321(a)(5)(B)(i) with 31 C.F.R. § 1010.821 (eff. Mar. 19, 2018–Sept. 30,

2019). The IRS assessed the FBAR penalties against Brewer on February 8, 2019.

The applicable statutory cap for non-willful FBAR penalties in February 2019 was

$12,921 per non-willful FBAR filing violation. See 31 C.F.R. § 1010.821 (eff. Mar.

19, 2018–Sept. 30, 2019).

B.    Brewer’s presence qualifies him as a United States person during the
      Relevant Years

      6.     Although Brewer is a citizen of the United Kingdom and not the

United States, he was a United States resident during the Relevant Years and

therefore was a “United States person” under 31 U.S.C. § 5314.




filed through the Bank Secrecy Act E-Filing Network Website. The term “FBAR”
refers to both the Form TD F 90-22.1 and FinCEN Form 114.
3Beginning with the 2016 tax year, the due date of the FBAR form is April 15th.
Pub. L. No. 114-41, § 2006(b)(11).


                                          3
     Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 4 of 11




      7.     Upon information and belief, Brewer has been a lawful permanent

resident of the United States since August 26, 1986. See 26 U.S.C. § 7701(b)(1)(A)(i)

(providing that a resident alien includes an individual who “is a lawful permanent

resident of the United States at any time during such calendar year.”).

      8.     Brewer has moved around domestically and internationally, following

his work to Canada, China, Saudi Arabia, and the United States. He lived in

Houston until approximately 2006 and then moved overseas. He returned to the

United States off and on throughout 2010 and 2011, and on a more regular basis

beginning in October 2012.

      9.     In addition to being a lawful permanent resident, Brewer’s substantial

presence in the United States beginning in 2013 and continuing through at least

2016 qualifies him as a United States resident under 26 U.S.C. § 7701(b)(3).

Specifically, Brewer was present in the United States for approximately 365 days in

2013, 349 days in 2014, 320 days in 2015, and 337 days in 2016.

      10.    Indeed, Brewer received Wage and Tax Statements (Forms W-2)—that

listed a Texas address for him—from his Houston-based employer, Waste Heat

Recovery Corporation, for the following years:

  Year      Salary or Wage Amount                  Brewer’s Listed Address
  2013            $289,772.00                 1614 Landimore Court, Katy, Texas
  2014            $300,000.00                 1614 Landimore Court, Katy, Texas
  2015            $237,500.00                 1614 Landimore Court, Katy, Texas
  2016            $175,000.00                 1614 Landimore Court, Katy, Texas

      11.    For the years 2013–2016 tax years, Brewer also received multiple

entries of income that were reported on Proceeds from Broker and Barter Exchange




                                          4
       Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 5 of 11




Transactions (Forms 1099-B) and IRA Contribution Information (Forms 5948).

These Forms 1099-B and Forms 5948 listed various Houston-area addresses for

him.

C.      Brewer’s foreign account balances exceeded $10,000 in 2012–2016

        12.   During 2012, 2013, 2014, 2015, and 2016, Brewer had a financial

interest in, or signature or other authority over at least three foreign financial

accounts.

        13.   In 2012, Brewer had a financial interest in, or signature or other

authority over the following foreign bank accounts:

 Bank Name        Account Number          Maximum Balance           Bank Location
    RBC               XXX1659                $122,389.00                Canada
   Lloyd’s           XXXX5855                $322,395.00            United Kingdom
   Lloyd’s           XXXX8792                $263,630.00            United Kingdom

        14.   In 2013, Brewer had a financial interest in, or signature or other

authority over the following foreign bank accounts:

 Bank Name        Account Number          Maximum Balance           Bank Location
    RBC               XXX1659                $122,593.00                Canada
   Lloyd’s           XXXX5855                 $63,128.00            United Kingdom
   Lloyd’s           XXXX8792                 $10,255.00            United Kingdom

        15.   In 2014, Brewer had a financial interest in, or signature or other

authority over the following foreign bank accounts:

 Bank Name        Account Number          Maximum Balance           Bank Location
    RBC               XXX1659                $122,702.00                Canada
   Lloyd’s           XXXX5855                 $63,631.00            United Kingdom
   Lloyd’s           XXXX8792                 $10,227.00            United Kingdom

        16.   In 2015, Brewer had a financial interest in, or signature or other

authority over the following foreign bank accounts:


                                           5
      Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 6 of 11




    Bank Name    Account Number         Maximum Balance           Bank Location
       RBC           XXX1659               $122,736.00                Canada
      Lloyd’s       XXXX5855                $63,832.00            United Kingdom
      Lloyd’s       XXXX8792                $10,202.00            United Kingdom

       17.   In 2016, Brewer had a financial interest in, or signature or other

authority over the following foreign bank accounts:

    Bank Name    Account Number         Maximum Balance           Bank Location
       RBC           XXX1659               $122,736.00                Canada
      Lloyd’s       XXXX5855                $63,832.00            United Kingdom
      Lloyd’s       XXXX8792                $10,168.00            United Kingdom


D.     Brewer failed to disclose the foreign accounts in a timely-filed FBAR
       for 2012 through 2016

       18.   During the Relevant Years, Brewer was a United States person as

defined in 31 C.F.R. § 1010.350.

       19.   During the Relevant Years, Brewer had a financial interest in, or

signature or other authority over, all the accounts listed in ¶¶ 13–17 above. The

aggregate balance in Brewer’s foreign accounts exceeded $10,000.00 in each year

from 2012-2016. Thus, on or before June 30th—for the years 2013, 2014, 2015, and

2016—Brewer was required to file an FBAR reporting his interest in these foreign

bank accounts for 2012–2015, respectively. Similarly, on or before October 15,

2017, Brewer was required to file an FBAR reporting his interest in these foreign

bank accounts for 2016.4




4When the FBAR annual due date changed to April 15th, federal law permitted “an
automatic extension to October 15 each year.” See FINANCIAL CRIMES ENFORCEMENT
NETWORK, New Due Date for FBARs (Dec. 16, 2016),

                                          6
     Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 7 of 11




        20.   Brewer failed to timely file FBARs for 2012, 2013, 2014, 2015, and

2016.

        21.   Brewer’s failure to timely report his financial interest in the foreign

bank accounts was non-willful.

        22.   From 2012 through 2016, Brewer’s foreign bank accounts generated

income taxable in the United States that was not reported.

        23.   Brewer failed to disclose any foreign accounts on the Foreign Accounts

and Trusts (Part III) of the Interest and Ordinary Dividends Schedule (Schedule B)

of his 2012, 2013, 2014, 2015, and 2016 federal income tax returns.

E.      FBAR penalty assessments

        24.   Section 5321(a)(5) of Title 31 of the United States Code provides for the

imposition of civil penalties for a failure to comply with the reporting requirements

of § 5314 – i.e., when the person maintaining a foreign account fails to timely file an

FBAR reporting that account despite having an obligation to do so. For violations

involving the non-willful failure to report the existence of an account, the maximum

amount of the penalty that may be assessed is $10,000.00 per violation. 31 U.S.C.

§ 5321(a)(5)(B)(i).

        25.   Due to Brewer’s non-willful failure to timely file FBARs reporting his

financial interest in, or signature or other authority over, his foreign bank accounts

for 2012 through 2016, a delegate of the Treasury Secretary assessed a $10,000




https://www.fincen.gov/news/news-releases/new-due-date-fbars-0 (citing Veterans
Health Care Choice Improvement Act of 2015 § 2006(b)(11), Public Law 114-41).


                                           7
     Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 8 of 11




penalty per account violation against him on February 8, 2019, pursuant to 31

U.S.C. § 5321(a)(5), as follows:

                   Tax Year                              Penalty Amount
                     2012                                   $30,000.00
                     2013                                   $30,000.00
                     2014                                   $30,000.00
                     2015                                   $30,000.00
                     2016                                   $30,000.00
                    Total                                  $150,000.00

      26.       On February 13, 2019, a delegate of the Treasury Secretary gave

Brewer notice and demand of the penalty assessments for 2012 through 2016.

      27.       Despite the notice and demand for payment, Brewer has failed to pay

the 2012 through 2016 FBAR penalties assessed against him. Therefore, interest

and other statutory additions continue to accrue on the unpaid assessments.

      28.       The IRS’s assessments of the FBAR penalties for 2012 through 2016

were timely. Pursuant to 31 U.S.C. § 5321(b)(1), the statute of limitations on the

assessment of an FBAR penalty is six years from the date of the violation. The

FBARs for the 2012 through 2015 tax years were due on June 30, 2013 through

June 30, 2016, respectively and the 2016 FBAR was due on April 15, 2017. The

statutes of limitations for assessing the FBAR penalties therefore expired on June

30, 2019, June 30, 2020, June 30, 2021, June 30, 2022, and April 15, 2023,

respectively.

      29.       Likewise, this suit to reduce the assessments to judgment is timely

because it was commenced within two years of the assessment date; i.e., February 8,




                                            8
     Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 9 of 11




2019. See 31 U.S.C. § 5321(b)(2). Thus, the United States has until February 8,

2021, to timely file this suit.

                              COUNT I
  REDUCE FBAR PENALTIES TO JUDGMENT PURSUANT TO 31 U.SC. § 5321(a)(5)

       30.    During the Relevant Years, Brewer was a person of the United States.

       31.    During the Relevant Years, Brewer had a financial interest in,

signatory or other authority over at least three Foreign Financial Accounts as

described more particularly in ¶¶ 13–17.

       32.    The Foreign Financial Accounts had an aggregate balance that

exceeded $10,000.00 during each of the Relevant Years.

       33.    The Foreign Financial Accounts described more particularly in ¶¶ 13–

17 are considered financial accounts in a foreign country for the purposes of 31

U.S.C. §§ 5314, 5321(a)(5).

       34.    Brewer failed to report the foreign financial accounts in a timely-filed

FBAR for calendar years 2012, 2013, 2014, and 2015, and 2016, despite his

obligation to do so.

       35.    On the Assessment Date of February 8, 2019, a delegate of the

Secretary of Treasury assessed FBAR penalties against Brewer in the amount of

$150,000.00 (the “Assessed FBAR Penalties”). The Assessed FBAR Penalties are

proper and fall within the civil penalty limits imposed by 31 U.S.C.

§ 5321(a)(5)(B)(i).




                                           9
    Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 10 of 11




      36.    Interest and penalties have accrued on the FBAR penalties since the

notice and demand date of February 13, 2019, and, as of October 21, 2020, the total

amount owed is $167,864.43.

      37.    Therefore, Brewer is liable for $167,864.43 as of October 21, 2020,

pursuant to 31 U.S.C. § 5321(a)(5) and 31 U.S.C. § 3717, plus further interest,

penalties, and statutory additions to those amounts.

WHEREFORE, the United States respectfully requests that the Court:

      A.     That the Court enter judgment in favor of the United States and

against John R. Brewer in the amount of $167,864.43 as of October 21, 2020, for the

Assessed FBAR Penalties against him under 31 U.S.C. § 5321(a)(5), and further

interest, penalties, and statutory additions to those amounts accruing after that

date to the date of payment pursuant to 31 U.S.C. § 3717; and

      B.     That the Court order any other relief that is just and proper.

                                              DAVID A. HUBBERT
                                              Deputy Assistant Attorney General

                                              /s/ Christian A. Orozco
                                              Mary Elizabeth Smith
                                              Maryland Bar
                                              S.D. Tex. Bar #: 3577307
                                              Christian A. Orozco
                                              Attorney-in-Charge
                                              Texas Bar #: 24107886
                                              S.D. Tex. Bar #: 3514147
                                              Trial Attorneys - Tax Division
                                              U.S. DEPARTMENT OF JUSTICE
                                              717 N. Harwood Street, Suite 400
                                              Dallas, Texas 75201
                                              Voice: 214-880-9779 (Smith)
                                              Voice: 214-880-9757 (Orozco)
                                              Fax: 214-880-9741



                                         10
Case 4:21-cv-00337 Document 1 Filed on 02/02/21 in TXSD Page 11 of 11




                                      Mary.E.Smith@usdoj.gov
                                      Christian.A.Orozco@usdoj.gov

                                      Attorneys for the United States of
                                      America




                                 11
